DETAILED ACTION

This office action is in response to Applicant’s submission filed on 27 February 2019.  
THIS ACTION IS NON-FINAL.
This Office Action replace the previous Office Action on 4/23/2021.

Status of Claims
Claims 13-25 are pending.
Claims 1-12 are cancelled.
Claims 13-25 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, et al., “A Hardware-Efficient Sigmoid Function with Adjustable Precision for a Neural Network System”, IEEE Transactions on Circuits and Systems, Vol.62, No.11, November 2015 [hereafter Tsai] in view of Namin et al., “Efficient Hardware Implementation of the Hyperbolic Tangent Sigmoid Function”, 2009 IEEE International Symposium on Circuit and Systems, 24-27 May 2009 [hereafter Namin].

With regards to claim 13, Tsai teaches 
A method for determining a neuron layer of a multi-layer perceptron model, the method comprising: determining a neuron of a neuron layer of the multi-layer perceptron model with the aid of an activation function, wherein the activation function corresponds to a simplified sigmoid function …., and wherein the activation function is formed by zero- point mirroring of the negative definition range of the exponential function (Tsai, FIG.5,

    PNG
    media_image1.png
    499
    745
    media_image1.png
    Greyscale

); wherein the multi-layer perceptron model includes a permanently hardwired processor core configured in hardware for determining a permanently predefined processing algorithm in coupled functional blocks (Tsai, FIG.6,

    PNG
    media_image2.png
    293
    791
    media_image2.png
    Greyscale

) .”
Tsai does not explicitly detail “and to a simplified tanh function”.
However Namin teaches “and to a simplified tanh function (Namin, p.2117, [0102], ‘different activation functions are available today including the sigmoid, hyperbolic tangent (tanh), and step functions … Mathematically, the tanh function is defined as eq.1, which is shown in Fig.1.

    PNG
    media_image3.png
    145
    844
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    553
    643
    media_image4.png
    Greyscale

’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai and Namin before him or her, to modify the hardware core for neural network calculation taught in Tsai to include hyperbolic tangent activation function calculation as shown in Namin.   
The motivation for doing so would have been for efficient implementation of the activation function (Namin, Abstract). 

With regards to claim 14, Tsai teaches 
“The method of claim 13, wherein an output variable is determined for each neuron for a neuron layer of the perceptron model that includes a number of neurons as a function of one or of multiple input variables of an input variable vector, of a weighting matrix having weighting factors and of an offset value predefined for each neuron, a sum of the values of the input values weighted with a weighting factor determined by the neuron and the input variable being acted on by the offset value predefined for the neuron, and the result being transformed with the activation function to obtain the output variable for the neuron (Tsai, FIG.1, p.1073, ‘FIG.1 shows an example of a neural network system that consists of one input layer, one output layer, and two hidden layer.  Inside the neuron cell, the computation include two major components, namely, weighted summation and sigmoid function, as in

    PNG
    media_image5.png
    132
    498
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    371
    593
    media_image6.png
    Greyscale

).”

With regards to claim 15, Tsai teaches 
“The method of claim 13, wherein the simplified sigmoid function or the simplified tanh function is selected as an activation function in accordance with a variable (Tsai, p.1073, ‘FIG.1 shows an example of a neural network system that consists of one input layer, one output layer, and two hidden layer.  Inside the neuron cell, the computation include two major components, namely, weighted summation and sigmoid function, as in

    PNG
    media_image5.png
    132
    498
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    371
    593
    media_image6.png
    Greyscale

)”.

Claims 19, 22, are substantially similar to claim 13. The arguments as given above for claim 13, are applied, mutatis mutandis, to claims 19, 22, therefore the rejection of claims 13 are applied accordingly.

The combined teaching described above will be referred as Tsai + Namin hereafter.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, et al., “A Hardware-Efficient Sigmoid Function with Adjustable Precision for a Neural Network System”, IEEE Transactions on Circuits and Systems, Vol.62, No.11, November 2015 [hereafter Tsai] in view of Namin et al., “Efficient Hardware Implementation of the Hyperbolic Tangent Sigmoid Function”, 2009 IEEE International Symposium on Circuit and Systems, 24-27 May 2009 [hereafter Namin], and Basterretxea, et al., “Approximation of sigmoid function and the derivative for hardware implementation of artificial neurons”, Proceedings: Circuits devices and syst., Institution of Electrical Engineers, Stenvenage, GB, Vol.151, No.1, 2004, pages 16-24 [hereafter Basterretxea].

With regards to claim 16, Tsai + Namin teaches 
“The method of claim 13, wherein a functional value of the simplified sigmoid function is determined for a value by determining an exponential function based on a negative absolute value of the value (Tsai, p.1073, eq.(1)(2) show exponential function for sigmoid activation function, and  FIG.5 shows a negative absolute value implementation.)”.
“the functional value being determined as a sum of "1" and of the product of 4[BOSC.P11276US/1001054336] "-05" and the result of the exponential function, and in the case of a negative sign as the product of "0.5" and of the result of the exponential function”.
However Basterretxea teaches calculating a simplified sigmoid function utilizing the symmetry characteristics of the sigmoid function (Basterretxea, FIG.1, p.18-19, eq.(1)-(3), 

    PNG
    media_image7.png
    391
    591
    media_image7.png
    Greyscale

’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai + Namin and Basterretxea before him or her, to modify the hardware core for neural network calculation taught in Tsai + Namin to include calculation of activation function with symmetrical function as shown in Basterretxea.   


With regards to claim 17, Tsai + Namin teaches 
“The method of claim 13”
Tsai + Namin does not explicitly detail “wherein a functional value of the simplified tanh function is determined for a value by determining an exponential function based on a negative absolute value of the value, the functional value being determined for a positive sign of the value as a sum of "1" and of the negative result of the exponential function, and for a negative sign as the product of "-1" and of the result of the exponential function”.
However Basterretxea teaches calculating a simplified sigmoid function utilizing the symmetry characteristics of the sigmoid function (Basterretxea, FIG.1, p.18-19, eq.(1)-(3), 

    PNG
    media_image7.png
    391
    591
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai + Namin and Basterretxea before him or her, to modify the hardware core for neural network calculation taught in Tsai + Namin to include calculation of activation function with symmetrical function as shown in Basterretxea.   
The motivation for doing so would have been for efficient implementation of the activation function (Namin, Abstract). 

With regards to claim 18, Tsai teaches 
“The method of claim 16, wherein the sign of the value is ascertained by reading out a sign bit of the value or as +1 for positive values and -1 for negative values (Tsai, FIG.5 show exponential function for sigmoid activation function, and  FIG.5)”.

Claims 20-21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, et al., “A Hardware-Efficient Sigmoid Function with Adjustable Precision for a Neural Network System”, IEEE Transactions on Circuits and Systems, Vol.62, No.11, November 2015 [hereafter Tsai] in view of Namin et al., “Efficient Hardware Implementation of the Hyperbolic Tangent Sigmoid Function”, 2009 IEEE International Symposium on Circuit and Systems, 24-27 May 2009 [hereafter Namin] and LEVEN et al., US-PGPUB NO.2015/0269480A1 [hereafter LEVIN].

With regards to claim 20, Tsai + Namin teaches 
The model calculation unit of claim 19”
Tsai + Namin does not explicitly detail “wherein the processor core includes a state machine and one or multiple processing operation blocks, which includes predefined offset values for each neuron, and the output variables for each neuron”.
However LEVIN teaches “wherein the processor core includes a state machine and one or multiple processing operation blocks, which includes predefined offset values for each neuron, and the output variables for each neuron (LEVEN, FIG.1, 

    PNG
    media_image8.png
    455
    691
    media_image8.png
    Greyscale

[0135], ‘The various illustrative logical blocks, modules, and circuits described in connection with the present disclosure may be implemented or performed with a general purpose processor, a digital signal processor (DSP), and application specific integrated circuit (ASIC)…. the processor may be any commercially available processor, controller, microcontroller, or state machine’, [0033], ‘Each neuron in the neural system 100 may be implemented as a neuron circuit.  The neuron membrane charged to the threshold value (read: offset) initiating the output spike may be implemented, for example, as a capacitor that integrated an electrical current flowing through it’.)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai + Namin and LEVIN before him or her, to modify the hardware core for neural network calculation taught in Tsai + Namin to include more detailed implementation of neuron as shown in LEVIN.   
The motivation for doing so would have been for implementing kortext neural network processor within an artificial nervous system (LEVIN, Abstract). 

With regards to claim 21, Tsai + Namin teaches 
“The model calculation unit of claim 19”
Tsai + Namin does not explicitly detail “wherein the processor core is formed in a surface area of an integrated chip”.
However LEVIN teaches “wherein the processor core is formed in a surface area of an integrated chip (LEVEN, [0135], ‘The various illustrative logical blocks, modules, and circuits described in connection with the present disclosure may be implemented or performed with a general purpose processor, a digital signal processor (DSP), and application specific integrated circuit (ASIC)’)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai + Namin and LEVIN before him or her, to modify the hardware core for neural network calculation .   
The motivation for doing so would have been for implementing kortext neural network processor within an artificial nervous system (LEVIN, Abstract). 

Claim 23 is substantially similar to claim 21. The arguments as given above for claim 21, are applied, mutatis mutandis, to claims 23, therefore the rejection of claims 13 are applied accordingly.

With regards to claim 25, Tsai + Namin teaches 
“The model calculation unit of claim 19, wherein the processor core includes a state machine and one or multiple processing operation blocks, in particular, a MAC block and an activation function calculation block and, in particular, a memory for storing the one or multiple input variables of the input variable vector, the weighting matrix, which includes predefined offset values for each neuron, and the output variables for each neuron (Tsai, FIG.1 shows neuraon processor with activation function,

    PNG
    media_image9.png
    333
    540
    media_image9.png
    Greyscale


Tsai + Namin does not explicitly detail “a state machine”.
However LEVIN teaches “a state machine (LEVEN, [0135], ‘The various illustrative logical blocks, modules, and circuits described in connection with the present disclosure may be implemented or performed with a general purpose processor…. the processor may be any commercially available processor, controller, microcontroller, or state machine’)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai + Namin and LEVIN before him or her, to modify the hardware core for neural network calculation taught in Tsai + Namin to include more detailed implementation of neuron as shown in LEVIN.   
The motivation for doing so would have been for implementing kortext neural network processor within an artificial nervous system (LEVIN, Abstract). 

Claim 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, et al., “A Hardware-Efficient Sigmoid Function with Adjustable Precision for a Neural Network System”, IEEE Transactions on Circuits and Systems, Vol.62, No.11, November 2015 [hereafter Tsai] in view of Namin et al., “Efficient Hardware Implementation of the Hyperbolic Tangent Sigmoid Function”, 2009 IEEE International Symposium on Circuit and Systems, 24-27 May 2009 [hereafter Namin] and Sulatisky et al., US-PGPUB NO.2003/0187567A1 [hereafter Sulatisky].

With regards to claim 24, Tsai + Namin teaches 
“The control unit of claim 22”
Tsai + Namin does not explicitly detail “wherein the control unit is configured for controlling an engine system in a motor vehicle”.
However Sulatisky teaches “wherein the control unit is configured for controlling an engine system in a motor vehicle (Sulatisky, [0017], ‘FIG.1 is a schematic diagram showing a control system for a bi-fuel engine and a neural control system (NCS) according to an embodiment of the present invention’

    PNG
    media_image10.png
    840
    680
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tsai + Namin and Sulatisky before him or her, to modify the hardware core for neural network calculation taught in Tsai + Namin to include vehicle engine control as shown in Sulatisky.   
The motivation for doing so would have been to control fuel injection for alternatively fueled engines (Sulatisky, Abstract). 


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126